09/29/2020



                                                                                    Case Number: AC 17-0694




        IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

                                                      Cause No. AC 17-0694
IN RE ASBESTOS LITIGATION,
                                                          ORDER CREATING
                                                QUALIFIED SETTLEMENT FUND
                                                           TRUST
        Consolidated Cases



       To effectuate the terms of a Settlement Agreement between the Receiver for
the "Robinson Companies"(Robinson Insulation Company and Grogan Robinson
Lumber Company) and the Robinson Companies' Insurers, the Receiver, with the
concurrence of the Insurers and counsel for Libby asbestos Plaintiffs, has moved
the Court to order the creation of a Trust and the transfer to the Trust of rights and
duties with respect to the proceeds ofthe Settlement Agreement.

      Upon consideration of the motion, and the supporting rationale and
evidence, the Court finds and concludes as follows:

               1. By a contemporaneous Order, this Court has approved a Settlement
                  Agreement which concludes, for settling insurers, inter alia, all
                  indemnity and defense duties in relation to claims against the
                  Robinson Cornpanies under the settling insurers' policies.

               2. The settled insurance and the proceeds of the settlement are assets
                  of the receivership estates only with respect to the corresponding
                  claims against the estates.

               3. The Settlement Agreernent requires that the settlement amount be
                  paid to a Qualified Settlernent Fund Trust.

               4. Payment to a Qualified Settlement Fund Trust for purposes of
                  resolving corresponding claims against the Robinson Companies is
                  necessary to the administration of the Receivership Trust Estate.




Exhibit H001
               5. The terms of the Trust document, Exhibit 1, are fair and
                  reasonable, and reserve to this Court control over distribution
                  mechanisms and procedures therefore.

WHEREFORE, it is HEREBY ORDERED:

           1. A Trust is hereby created to receive, hold, and rnanage proceeds of the
              Settlement Agreement until such time as this Court should authorize a
              plan of distribution.

           2. The terms of the Trust shall be as set forth in the attached Exhibit 1,
              and shall have the sarne effect as if recited in this Order.

           3. The Receiver is authorized and directed to execute the Trust
              document, Exhibit 1.

           4. All of the Receiver's rights and duties with respect to the subject of
              the Trust are hereby transferred to and assumed by the Trust, upon
              this Court's appointrnent of a trustee for the Trust, and once a Trustee
              is appointed the Receiver is hereby relieved of any responsibility with
              respect to the subject of the Trust, except that the Receiver may
              continue to work with counsel for Libby Plaintiffs to develop a
              proposal for distribution procedures and appropriate steps to
              accomplish the purposes of the Settlement Agreernent and fair
              administration of the settlement proceeds.

           5. Until this Court approves a distribution plan, no funds of the Trust
              may be used or distributed except for the administrative expenses of
              the Trust and compensation for the Trustee.



                                                          g//14,20




Exhibit H002